Henry Epstein, J.
The order of this court under date of October 6, 1958 in the above action, dealing with information to be furnished plaintiff, is amended to provide expressly that the city may not be compelled to furnish plaintiff with copy of or to permit plaintiff’s counsel access to the “ confidential medical report ” which is the subject of subdivision (c) of section 33 of the Sanitary Code of the City of New York. The amendment of said section under date of April 14, 1952 does not authorize any such release of the said report to plaintiff herein. There is a clear and justifiable distinction between the death certificate itself and the said ‘ ‘ confidential report ’ ’. The Court of Appeals has passed upon this very question in Matter of Bakers Mut. Ins. Co. (Dept. of Health) (301 N. Y. 21). The amendment does not warrant expanding the section further than the Sanitary Code has permitted. That there were dissents in the Court of Appeals is no ground for refusing to follow the majority of that court.
Settle order.